89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dale SPECK, Appellant,v.Paul CASPARI, Superintendent;  Correctional Medical Systems,Inc.;  Robin Vandera, Nurse;  Mary Moore, Nurse;Keith Boyd, Hospital Administrator;Bernadet Hoffman, Nurse, Appellees.
No. 95-3654.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 2, 1996Filed:  May 8, 1996

Before BEAM, LOKEN and ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Dale Speck appeals the district court's1 grant of summary judgment to defendants in this 42 U.S.C. § 1983 action.   Having carefully reviewed the entire record and the parties' briefs, we conclude no error of law or fact appears, and thus affirm.   See 8th Cir.  R. 47B. Speck's motion to "Strike Information From [the] Record of Appeal" is denied.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri